Exhibit (h)(iii) FMI FUNDS, INC. FORM OF SECOND AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS SECOND AMENDMENTdated as of the day of , 2013, to the Fund Administration Servicing Agreement, dated as of October 1, 2009, as amended to date (the "Agreement"), is entered into by and betweenFMI Funds, Inc., a Wisconsin corporation (the "Company") andU.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS,the parties have entered into the Agreement; and WHEREAS,the Company and USBFS desire to amend the Agreement to add a fund; and WHEREAS,Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE,the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. FMI FUNDS, INC.
